DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 10, and 14  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Applicant is advised that as drafted, applicant’s method steps which have been broadly claimed, and reads on conventional scrubbers or gas-liquid contact devices or conventional atomizers and in order to advance prosecution on the merits, applicant is requested to draft the claim which includes what applicant thinks is the inventive concept, while applicant is not required to do so, it will move prosecution forward.  In claim 1, applicant recites “ spraying a working fluid into a stream of the process fluid…”, “the process fluid” lacks positive antecedence.  Applicant could re-draft and recite “spraying a working fluid into a stream of process fluid to form a mixed fluid” to obviate the rejection.  Regarding applicant’s recitation in the preamble in claims 1, 10 and 14 and in the second step of the method in Claim 1, applicant is advised to avoid “treating/cooling”, is the treating the same step as cooling, and when a liquid is contacted with a gas, there is some sort of heat exchange taking place inherently, if applicant intends that the contact or mixing of the fluids physically or chemically treats the fluid the step should be positively claimed.  When reading treating/cooling, the step indicates that the process fluid is cooled.   If applicant means that the gas-liquid contact is such that there is cooling taking place between the two fluids, this also should be claimed.  Furthermore it is unclear what the difference is between “treating” and “conditioning”, both terms can mean the same thing, or it can be different, for example, if the gas-liquid contact is between a hydrocarbon and a supercritical liquid, the treating could be extraction, the treating could be atomization only, the conditioning can be atomization or it can be extraction, or it can be scrubbing.   In claim 1, applicant recites in the last step, spraying the recycled working fluid into the stream of the process fluid is incomplete what does this step do.  Applicant is reminded that when drafting process claims, applicant should draft with step plus function of the step.  What recycling of the conditioned recycled working fluid doing to the process stream?  Suitable explanation and correction is required.
Claims 2-9, 11-13 and 15-16 are rejected as being dependent upon a rejected based claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends from Claim 2, in claim 2, the method recites “the conditioning includes compressing the separated working fluid”.  Claim 2 depends from claim 1, which already recites or claims that the process fluid is cooled.   In claim 6, which depends from claim 2, the conditioning step is compressing, compressing a fluid will increase the temperature if the volume is assumed to be constant, and does applicant mean that this step is addition to the cooling step which has already taken place in claim 1?  Suitable explanation is required.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hendrikus et al. GB 2129705 in combination with Holtan et al., US 6,142,457.
	Hendrikus et al. teach a process of contacting a gas with an atomized liquid.  The process includes supplying a process liquid supplied along with an atomizing gas under pressure to a mixing chamber of an internal mix atomizer which includes a plurality of exit ports communicating through hollow passages with the mixing chamber, the liquid leaves the atomizer in the form of expanding spray jets into a confined space containing a mixed process and working fluid which is to be contacted stream contacted with the spray jets.  The atomizers can be used for processing heavy oil fluids, wet cleaning, scrubbing.  Hendrikus et al. teach that the it is known an recognized that in order for gas-liquid contact to be complete, the spray collages may collapse and liquid impingement or contact with the liquid may not occur, in order to prevent collapse, Hendrikus et al. has indicated that the Sauter mean drop diameter of the droplets entering the contact chamber is equal to less than 200 microns. [Note Page 1, lines 18-40 and 76-107] .
	However, Hendrikus does not teach the explicitly concept of using recycled working fluid.
	Holtan et al. teach an atomizing feed nozzle which is used in FCC applications.  Specifically, Holtan et al. teaches providing finer droplets with fixed gas-to-liquid ratio, which includes a plain jet atomizer having smaller diameter orifice and a prefilming nozzle, the nozzle is designed to produce a spray of film liquid droplets having a Sauter mean diameter in the range of less than 100-300 microns.  The nozzle includes a primary conduit for receiving a liquid stream and a second conduit for receiving  stream of dispersing medium,  the liquid can be a hydrocarbon feed that is to be atomized.  The dispersant is a fluid a gas containing fluid such as steam to enhance the atomization of the liquid.  The nozzle (8) includes a primary conduit (20) for receiving a liquid stream (29) and a secondary conduit(24) for receiving a dispersing medium stream (11).  The primary conduit(20) has a longitudinal axis and an inlet and outlet.  A portion of the secondary conduit (24) is positioned within the primary conduit (20) to form at least one annular passageway (23) between an outer surface(27) of the secondary conduit (24) and an inner surface(21) of the primary conduit (20) for the liquid stream (29).  In the mixing zone (26) the liquid stream (29) is joined with the dispersion medium stream (11) to form a combined stream containing a the liquid stream and dispersion medium (pre-filmed liquid stream)[Note Column 4, lines 33-59 and Column 5, lines 22-36]  Holtan et al. teach that the nozzle is capable of producing a relatively wide spray of fine liquid drops with low pressure drop and that when the liquid stream and dispersion medium are combined just before the nozzle outlet in the mixing zone, there is less energy needed to direct the liquid stream through the nozzle and that when the stream are joined in the mixing zone, the liquid is forced into a thin film due to both the tapered inner surface of the mixing zone and the expansion of the dispersion medium. [Note Column 7, lines 30-50]  Hultan et al. teach that the nozzle can be used in applications where it desired to atomize a liquid, such as spray cooling liquid into a gas phase.  Hultan et al. teach that the nozzle is particularly useful in atomizing a hydrocarbon liquid feed into a fluid catalytic cracking unit; particularly when spraying hydrocarbon feed into the catalytic conversion zone of a riser or into a dense fluid bed reactor.[Note Column 10, lines 16-45]  The nozzle when used in the FCC reactor will provide both treatment and cooling of the gas within the riser section of the reactor.
	Although neither Hendrikus et al. nor Hultan et al. specifically teach recycling working fluid into the stream of the process fluid, this step would have been obvious to both Hendrikus et al. and Hultan et al., especially in Hultan et al. wherein the nozzle providing a gas-liquid contact mixed fluid which is used to cool, treat (react) the hydrocarbon in an FCC reactor, would recognize that the excess atomized hydrocarbon would be collected, separated and re-used in the FCC process, this would have been an obvious expedient used in all FCC reactors. Both Hendrikus et al. and Hultan et al. teach an nozzle which is capable of spraying a working fluid into a stream of a process fluid to form a mixed fluid, the mixed fluid is then comingled and then the dispersion (gas-liquid fluid) can be used for the treatment of cooling a gas, reacting with a gas, or in scrubbing of a fluid.  Hendrikus and Hultan et al. teach providing and dispersion (gas-liquid fluid) which has a Sauter mean diameter within the range as claimed by applicant.  In Holtan et al., the hydrocarbon feed drops is preferably less than about 100 microns in Sauter mean diameter. In Hendrikus et al., the Sauter mean diameter is the range of 100-300 microns.  There is teaching, suggestions and motivation both of the references as to why the Sauter mean diameter is of importance.  In Hultan et al. the Sauter mean diameter is designed to be less than 100 microns because the size of the droplet is the same size of the catalyst, which permits intimate mixing between the dispersion and the catalyst in the FCC reactor.  In Hendrikus et al, the reasoning for teaching providing a gas liquid contact device (atomizer) designed for to a specific Sauter diameter is for the reason that the spray of the mixed dispersion (gas-liquid fluid) collapse when the diameter of the droplets are to large which prevents intimidate mixing.  It would have been obvious from the combined teachings of both Hendrikus et al. and Holtan et al. to provide a method of treating / cooling a process fluid includes spraying a working fluid into a stream of the process fluid to form a mixed fluid and separating the working fluid from the mixed fluid to form a treated / cooled process fluid and a separated working fluid. This concept has been taught and suggested by both Hendrikus et al. and Holtan et al, the specific recycling or the stream would have been obvious to one having knowledge, skill and abilities in scrubbing (SCOT) as taught in Hendrikus et al. and Holtan et al. who teaches atomizing a hydrocarbon for reaction in an FCC riser reactor, where the steps of taking the excess or atomized liquid, or the gas or liquid from the gas liquid contacting is collected within the system of scrubbing or the FCC reactor and this step would have been obvious to one having ordinary skill in the art at the time of filing or the time the invention was made.
Conclusion
At this time no claims are allowed and there is nothing apparent to the Examiner regarding allowable subject matter.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurukchi et al. teach a gas liquid contactor for distributing superheated feed gases for heat and mass exchange.  Saunders et al. teach an atomizing nozzle device and atomizing process.  Jacobs et al. teach gas assisted spray nozzles for use in an air cooler.  Kojima teaches a gas-liquid contact system.  Ito teaches a fluid atomization process.  Khan et al. teaches a method and apparatus for mixing and atomizing a hydrocarbon stream using a diluent/dispersion stream.  Alkhalidi teaches an apparatus for atomization of fluids inside supercritical media.  Feldsted teach an evaporative gas cooling system and method.  Jacobs et al. teach configurations and methods of gas assisted spray nozzles.  Dijkstra teach dispersing gas in a confined liquid.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397.  The examiner can normally be reached on Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Nina Bhat/                                                                            Primary Examiner, Art Unit 1771